In re: Exie L. Fredricks McCaffrey applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Caddo. 154 So.2d 447.
The application is denied. The Court of Appeal’s conclusion that the mortgage note acquired by the appellee (Mrs. McCaffrey) had been paid prior to her acquisition thereof and that the alleged consideration of $5000.00 paid for the transfer was false, and its judgment ordering the cancellation of the mortgage securing the note does not affect the appellee’s judgment or Wise and Scott, who neither appealed from the judgment secured in appellee’s favor, nor answered the appeal taken by Coen.